LEVINE, Justice.
Penny Selland commenced a divorce action against Larry Selland. In response to the summons and complaint, Larry filed a third-party complaint for damages arising from the allegedly unauthorized practice of law by Donna Bard and Diane Zainhofsky, certified domestic violence advocates, who had assisted Penny in an adult abuse proceeding which was the subject of a previous appeal to this Court. See Selland v. Selland, 494 N.W.2d 367 (N.D.1992). In a second pleading, filed the same day, Larry reiterated his claim against Bard and Zain-hofsky and requested that the divorce action be tried to a jury. By order dated January 21, 1993, the trial court dismissed Larry’s claim against the third-party defendants and denied his request for a jury trial. Larry appealed.
The trial court retained jurisdiction over the divorce action, and we are told Larry has also appealed from the resolution of that action. The order from which Larry now appeals meets none of the statutory criteria of appealability set forth in section 28-27-02, NDCC. It is interlocutory and not appealable. We, therefore, dismiss the appeal. Nesvig v. Anderson Bros. Constr. Co., 490 N.W.2d 478 (N.D. 1992); O’Neil v. Prosper Oil Co., 448 N.W.2d 626 (N.D.1989). We deem this appeal to be frivolous and, under Rule 38, NDRAppP, order that costs in the amount of $250 be taxed against Larry.
Appeal dismissed.
VANDE WALLE, C.J., and NEUMANN, SANDSTROM and MESCHKE, JJ., concur.